Citation Nr: 0927082	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right elbow 
laceration scar.

4.  Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims sought.

In March 2007, the Veteran testified before a Decision Review 
Officer at a RO hearing.  In April 2009, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the Cleveland RO.  Copies of both 
transcripts are of record.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with a headache 
disorder.

2.  The Veteran's left knee disability is not etiologically 
related to active duty service.

3.  The Veteran's right elbow laceration scar is not 
etiologically related to active duty service.

4.  The Veteran's depression is not etiologically related to 
active duty service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
duty service.                38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  A left knee disability was not incurred in or aggravated 
by active duty service.                 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A right elbow laceration scar was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Depression was not incurred in or aggravated by active 
duty service.                 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2005 of the information and evidence needed to 
substantiate and complete his claims.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records.  The Board notes that 
the record shows that the Veteran was treated at three 
private mental health facilities in the late 1970's.  The 
Veteran identified pertinent records at one facility, and 
those records were obtained and associated with the claims 
file.  Other records referenced within the obtained records 
were not identified by the appellant, and authorization to 
obtain those records has not been received by VA.  Moreover, 
the Veteran noted in his April 2009 hearing that the relevant 
records were those that were already contained in the claims 
file.  Therefore, the Board finds that VA does not have a 
duty to obtain these records.  38 C.F.R. § 3.159(c).

The Board notes that the Veteran has not been provided with a 
VA examination in response to his claims.  Under 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  In the present case an examination is not required 
since a left knee disorder was first shown decades 
postservice, headaches and a right elbow scar have not been 
diagnosed or shown to be related to service, and there is no 
competent evidence linking depression to service.  See 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, service personnel records, private medical 
records, and VA medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claim file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."          38 C.F.R. § 3.304(b).  
When determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that lay statements by a veteran concerning 
a preexisting condition are not sufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence in the record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran claims entitlement to service connection for 
headaches.  He argues that he has had a history of headaches 
that were aggravated during military service.  See Board 
hearing transcript, p. 6.  The Veteran's military record is 
silent for complaints or diagnoses of headaches.  At his 
induction examination, the Veteran marked "no" next to 
whether he had frequent or severe headaches.  At his 
separation examination, a clinical evaluation showed that the 
Veteran's head was normal.  He signed a statement noting that 
he was in good health.  At separation, he signed a statement 
that there had been no change in his medical condition.

The Veteran's entire claims file is also silent for treatment 
of chronic headaches.  There is no indication that the 
Veteran has been diagnosed with any disability associated 
with headaches.  In 1997, the Veteran had a craniotomy due to 
an aneurysm, and the physician noted that the appellant 
originally presented to the emergency room after an extremely 
severe headache.  There is no indication the Veteran has 
suffered residuals from this surgery related to headaches or 
that a chronic headache disorder is related to service.  The 
medical record is completely silent as to a diagnosis of the 
claimed disorder.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for headaches 
must be denied because the first essential criterion for the 
grant of service connection-competent evidence of the 
disability for which service connection is sought-is not 
met.

The Veteran also claims entitlement to service connection for 
a left knee disability and a right elbow laceration scar.  
The Veteran argues that he sustained these injuries when he 
was ejected from a jeep in 1972 or 1973.  He stated that he 
was treated by a medic in the field, and a month later his 
knee swelled and became infected.  He stated that he had a 
knee operation while in the military.  The Veteran also 
explained that he injured his right elbow at the same time 
and has since developed tendonitis in the elbow.  

The Veteran's service treatment records are silent for any 
knee or elbow injuries, treatment, or surgery.  At the 
Veteran's separation examination, his upper and lower 
extremities were marked as normal.  The Veteran's clinical 
records span from June 1972 through February 1974, and 
treatment notations are in chronological order with no gaps, 
indicating that no records are missing.  See Chronological 
Record of Medical Care (one page of records shows treatment 
in March 1973, August 1973, January 1974, and February 1974).  
The first notation of record regarding the Veteran's knee is 
a statement of "arthritis knees" in a January 2005 VA 
substance abuse rehabilitation discharge summary-31 years 
after separation from service.  While not a dispositive 
factor, a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The record contains no diagnosis of any right elbow scar.  
Even assuming, without deciding, that the Veteran currently 
has a right elbow scar, the Board finds that it is not 
related to active duty service.  The Veteran's entire service 
personnel file has been received, and there is no indication 
that his right elbow scar was incurred in-service.  All his 
military-related records are completely silent for any 
accident, injury, or disability related to service.  At his 
separation examination, the physician marked "abnormal" as 
to whether the Veteran had an identifying body mark, scar, or 
tattoo.  In the detailed notes, however, the physician stated 
that the "abnormal" mark was a tattoo on the Veteran's arm.  
No scar was noted.

The Veteran's record also does not contain a competent 
linking either a knee or elbow disorder to service.

The Board recognizes that a Veteran is deemed competent to 
report on an injury in service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board, however, assigns more 
reliability to the Veteran's own statements made in 1974 than 
those proffered in support of a claim for monetary benefits.  
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).  The Board finds his claims regarding knee and 
elbow disabilities sustained from an injury to be 
inconsistent and lacking credibility and affords greater 
weight to his in-service statements of his physical 
condition.

For these reasons, the Veteran's claims of entitlement to 
service connection for a left knee disability and a right 
elbow laceration scar are denied.

Finally, the Veteran argues that he is entitled to service 
connection for depression.  The Veteran has been diagnosed 
with an anxiety disorder.  Hence, the appellant suffers from 
a current disability.  The appellant argues that active duty 
service aggravated his current disability.  The record shows 
that the Veteran has reportedly been suffering from 
depression since childhood.  At induction, the Veteran marked 
"yes" as to whether he had depression or excessive worry.  
A doctor noted, however, that the Veteran was "not very 
depressed."  A psychiatric disorder was not diagnosed.  
Supporting medical evidence is needed to establish the 
presence of a preexisting condition.  Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Without this medical evidence, the 
presumption of soundness is not rebutted.  Therefore, the 
Veteran was psychiatrically sound at enlistment. 

Other than a notation on his separation examination, the 
Veteran's military records are silent for treatment or 
complaints of depression or anxiety.  At separation, the 
appellant was clinically evaluated as psychiatrically normal.

The Veteran was hospitalized in April 1977 due to depressive 
neurosis and marital discord.  Later that month he was 
diagnosed with an adult situational reaction (marital 
discord).  During the latter term of care the Veteran 
reported physically abusing his wife eight times within the 
past five years.  While that time covers his time in the 
military, there is no competent evidence that the appellant's 
decision to abuse his spouse was a symptom of depression, or 
due to an in-service acquired psychiatric disorder.  In 1977, 
the Veteran complained of helplessness, worthlessness, and 
suicidal ideation.  He was thereafter diagnosed with 
depressive neurosis and a possible anxiety disorder.  No 
nexus between depression and service has ever been noted.  

Per a court order, the Veteran was admitted to a VA inpatient 
program in January 2005.  The Veteran attributed his 
depression to his childhood, including his father's death, 
being sexual assaulted as a child, and his experiences at 
school.  The Veteran did not mention any depression or 
anxiety associated with the military, and no examiner or 
counselor connected depression with his active duty service.

The evidence shows that the Veteran's depression and anxiety 
are not related to active duty service.  He was not diagnosed 
with or treated for depression while in service.  The record 
shows that the Veteran was first diagnosed with depression in 
April 1977.  There is no competent evidence connecting the 
Veteran's current diagnosis of anxiety to service.  For that 
matter, there is no competent evidence connecting any current 
psychiatric disorder to service.  Therefore, the Veteran's 
claim of entitlement to service connection for depression is 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107. 




ORDER

Entitlement to service connection for headaches, a left knee 
disability, a right elbow laceration scar, and for depression 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


